Citation Nr: 1537382	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for lumbosacral spine strain.  



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990, November 1992 to July 1995, and October 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for lumbosacral spine strain disability (herein back disability).  

The claim was remanded by the Board most recently in February 2015.  As the requested development has been completed, the claim has been returned for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's service-connected back disability is not productive of limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis of any kind, neurologic impairment, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Veteran was specifically asked to identify any outstanding evidence in an April 2015 letter and, to date, he has not responded.  He was provided with a VA examination in December 2009, January 2014, and May 2015.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in November 2013, June 2014, and February 2015, when it was remanded for additional development.  In accordance with the remand instructions, the December 2013 and May 2015 VA examinations were obtained, all outstanding VA treatment records were obtained, the Veteran was asked to identify all outstanding evidence in an April 2015 letter, and a supplemental statement of the case was issued in May 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran submitted a claim for an increased rating in September 2009.  The relevant focus for adjudicating the Veteran's claim is the period beginning September 2008, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.156(b) (2014).  

In this case, the Veteran's lumbar spine disability has been evaluated as 10 percent disabling under Diagnostic Code 5237 for lumbosacral spine strain.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 10 percent evaluation is provided where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness does not result in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A20 percent evaluation is provided where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2014).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent rating is assigned in cases of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is assigned in cases of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2014).

The Board finds that the Veteran's back disability more closely approximated a 10 percent disability rating throughout the period on appeal.  Given the criteria, the Veteran can awarded a higher disability rating if the back disability is productive of limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis of any kind, neurologic impairment, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

In this case, the Veteran was provided with three VA examinations, which include the only range of motion findings of record.  VA treatment records have also been reviewed, but demonstrate only continued complaints and treatment of low back pain.  

Upon examination in December 2009, the Veteran was able to flex his spine to 90 degrees with pain at the end.  In January 2014, forward flexion was to 80 degrees with pain at the end.  Finally, in May 2015, forward flexion was possible to 80 degrees again.  The combined range of motion at each examination was well above 120 degrees as the Veteran was consistently able to rotate and laterally flex to 30 degrees in each direction.  Each VA examiner noted that there was no change in range of motion following repetition.  

The Board notes that the Veteran reported pain on motion at each VA examination; however, pain did not result in additional limitation of motion as the December 2009 and January 2014 VA examiners specifically found no additional loss of motion due to pain or other functional factors, and the May 2015 VA examiner specifically stated that there was no additional loss of function due to pain.  

During the December 2009 examination, the Veteran reported flare-ups of pain twice per month with activity.  The examiner stated that, although it was feasible that the Veteran could have increased pain and limited motion, particularly after activity, it would be mere speculation to try to address that limitation in medical terms.  During the January 2014 VA examination, the Veteran reported increased pain with prolonged lifting and activity, but the examiner did not comment on whether there was additional functional loss during such a flare-up.  Then, during the May 2015 VA examination, the Veteran denied any flare-ups.  

The Board finds that despite the Veteran's reports of flare-ups of pain during at least part of the appellate period, there is no indication that his flare-ups resulted in such a limitation in functioning that he would experience an additional 20 degrees limitation of forward flexion or an even greater limitation in the combined range of motion.  Both the December 2009 and January 2014 VA examiner found no change in the Veteran's pain or motion following three repetitions.  Moreover, the Veteran reported that his back disability did not impact his ability to work, which would implicate a lesser degree of severity.  The greatest frequency of such flare-ups that the Veteran has ever reported is twice per month or after prolonged lifting or activity.  This indicates that the flare-ups are infrequent and not representative of his typical day-to-day functioning.  In short, the evidence does not reflect that the Veteran's functional losses due to pain, flare-ups, etc. are tantamount to disability equating to loss of flexion to 60 degrees or less or a combined range of motion of 120 degree or less, which is the limitation required for the next higher (20 percent) rating.  

Each VA examiner noted that the lumbar spine was tender to palpation; however, each examiner found no evidence of muscle spasm or guarding.  The December 2009 VA examiner noted normal gait, and while mild scoliosis was demonstrated upon X-ray, the examiner did not attribute this to any muscle spasm or guarding.  Moreover, the January 2014 and May 2015 VA examiners specifically found the absence of guarding or muscle spasm resulting in abnormal gait or spinal contour.  Therefore, an increased rating on this basis is not warranted.  

There is no indication in the medical evidence, nor has the Veteran reported ankylosis of any kind of the thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.  Therefore, an increased rating on either basis is not warranted.  

Finally, there is no evidence of radiculopathy related to the service-connected back disability.  In December 2009 and January 2014, straight leg testing was negative and the 2014 and 2015 VA examiners specifically found no evidence of radiculopathy.  

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 10 percent for the service-connected back disability, and the claim for higher ratings must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine and radiculopathy disabilities.  The Veteran's back disability is manifested by loss of range of motion, pain, and tenderness of palpation of the lumbar spine.  The rating criteria are based on a loss of range of motion and take into account the impact of pain on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not reported that he is unable to obtain or maintain gainful employment as a result of his back disability.  In fact, he specifically reported in December 2009 that it had no impact on his ability to work and the January 2014 and May 2015 VA examiners concurred.  As such, TDIU will not be considered herein.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased rating in excess of 10 percent for lumbosacral spine strain is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


